86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John W. TODD, a/k/a Kristopher S. Kollyns, Plaintiff-Appellant,v.Mr. McMILLAN, Former head social worker, Broad RiverCorrectional Institute of the SCDC;  Parker Evatt,Commissioner, SCDC;  George Marten, III, Warden, BRCI;Ralph S. Beardsley, Unit Manager, BR R & E, SCDC;  AlWaters, Chief, Internal Affairs, SCDC;  Bill White, DeputyWarden, BRCI, SCDC;  Robert Baxley, Investigator, BRCI,SCDC;  Dr. Baker, Head doctor, BRCI, SCDC;  Fitts Freeman,Contraband Officer, ACI, SCDC, Defendants-Appellees.
No. 95-6448.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1996.Decided May 30, 1996.

D.S.C.
AFFIRMED.
Appeal from the United States District Court for the District of South Carolina, at Columbia.   Henry M. Herlong, Jr., District Judge.  (CA-91-2119-3-20-BC)
John W. Todd, Appellant Pro Se.  Laura Callaway Hart, TURNER, PADGET, GRAHAM & LANEY, P.A., Columbia, South Carolina;  Charles Elford Carpenter, Jr., Deborah Harrison Sheffield, RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Columbia, South Carolina;  Jeffrey Lawrence Payne, TURNER, PADGETT, GRAHAM & LANEY, P.A., Florence, South Carolina;  Benjamin Davis McCoy, HOWSER, NEWMAN & BEASLEY, L.L.C., Columbia, South Carolina, for Appellees.
Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
John Todd appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion awarding summary judgment to eight of the nine named Defendants and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Todd v. McMillan, No. CA-91-2119-3-20-BC (D.S.C. Nov. 15, 1993).   With respect to Todd's claim against defendant McMillan, we have reviewed the record and the proceedings before the district court and find no reversible error.   Accordingly, we affirm.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.